Title: From John Adams to John Holmes, 10 August 1815
From: Adams, John
To: Holmes, John



Dear Sir
Quincy August 10th 1815

I am deeply indebted to you for your kind letter of the 7th of this month, & the Oration enclosed in it.
Old age lies under the scandalous imputation of querulousness, & the ridiculous charge of gerrulity. Though I reject the imputation, I cannot consistently deny the charge. Your request of criticisms from me brought to my recollection an Anecdote. Voltaire has published criticisms of great sagacity & exquisite taste, on the tragedies of Corneille. Some of his friends in a social Evening, asked him, Why he did not write criticisms on Racine? Because said Voltaire there is nothing to write but beautiful, charming, excellent, at the bottom of every page.
I have read your oration once with attention, & I found no fact misrepresented, nor any sentiment to disapprove. but I will read it again, and if I can find a fault, I will.
Aug’ 11th
I have read it again, and in page 2nd I find the word “progress” in page 4th “progressing” and in page 19th “progressing” again. This is not English language. Proceed, advance are much better.
Here again old age recollects an Anecdote. Dr Swift said “if the world had but a dozen Arbuthnots, I would burn my travels; but even he has his fault—a Slouch in his gait.” I find however, only this one a touch in your style.
There are two criticisms of a more serious nature. The first will call my republicanism into question, the second you and all the world will impute to my envy.
1st In page 21st you apply the word “Robbers” to the Emperors & Kings of Europe. This might been left to newspapers. Emperors & Kings find it as difficult to satisfy their subjects, as Washington, Jefferson, and Madison have found it to please their fellow Citizens.
2nd I protest against the application in your 9th page of the magnificent title of Father of his Country to Washington. I could name twenty men, who have merited that appellation more than Washington. I will only mention two & they shall be Virginians. Richard Henry Lee and Patrick Henry. I have sometimest wondered, that popular delirium, called public opinion, has not given this title to Tom Paine!
All this, you & all America & all Europe, & all posterity will attribute to my Envy. Be it so. But the records in the grand Roullean, the sacred parchment written in Heaven, will bear me out. New England Whigs & Tories have ruined themselves by their idolatry to Washington.
I have read Sir all that I have seen in your name & have conceived, a great respect for your talents, and Esteem for your character. I cannot conclude in better language, than in that of Ancient Republicans “Macte virtute esto.”
John Adam.